Citation Nr: 1004127	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to October 12, 
2004, for the grant of a 50 percent disability rating for 
post-traumatic stress disorder (PTSD), to include whether the 
November 2004 rating decision, which granted the current 50 
percent rating and assigned the October 2004 effective date, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.

In March 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In April 2009, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that another remand is necessary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous Board remand, the RO was requested to 
determine whether the Veteran's October 2005 statement in 
which he referred to his PTSD problems as having been more 
severe "for many years," is a notice of disagreement (NOD) 
as to the effective date assigned in the November 2004 rating 
decision and to follow all procedures noted in 38 C.F.R. 
§§ 19.26, 19.27 (2009).  Based on the outcome of this 
determination, the RO was to either issue an SOC addressing 
the issue of entitlement to an earlier effective date prior 
to October 12, 2004 for the grant of a 50 percent disability 
rating for PTSD if it is determined that the statement was a 
valid NOD or issue a rating decision addressing the claim of 
CUE in the November 2004 rating decision and afford the 
Veteran and his representative appropriate notice if it was 
determined that the statement was not a valid NOD.  In 
September 2009, the RO issued a rating decision finding that 
the November 2004 rating decision was not clearly and 
unmistakably erroneous.  The RO failed to issue a 
determination on whether the October 2005 statement is a 
valid NOD as required by the April 2009 remand.  Whether an 
NOD is valid is an appealable issue.  38 C.F.R. § 19.28.  As 
such, a remand is required to correct this deficiency.  

As the present claim on appeal for a rating in excess of 50 
percent for PTSD, effective October 2004, would clearly be 
affected by a finding of an earlier effective date prior to 
October 2004 or CUE in the November 2004 rating action that 
granted an increased rating of 50 percent for that 
disability, the Board finds that these issues are 
inextricably intertwined and must defer consideration of the 
issue of an increased rating for PTSD at this time.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Provide and associate with the claims 
file a formal determination as to whether 
the Veteran's October 2005 statement in 
which he referred to his PTSD problems as 
having been more severe "for many 
years," is a NOD as to the effective 
date assigned in the November 2004 rating 
decision.  Follow all procedures noted in 
38 C.F.R. §§ 19.26, 19.27.  

2.  If it is determined that the October 
2005 statement is a valid NOD, issue an 
SOC to the Veteran and his representative 
addressing the issue of entitlement to an 
earlier effective date prior to October 
12, 2004 for the grant of a 50 percent 
disability rating for PTSD.  The Veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, this issue 
should be certified to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


